


Exhibit 10.11

 

POLYPORE INTERNATIONAL, INC.

 

2007 STOCK INCENTIVE PLAN

 

(Amended and Restated Effective as of November 30, 2011)

 

1.           Purpose and Effective Date.

 

(a)           Purpose of the Plan.  The purpose of the Plan is to assist the
Company in attracting, retaining, motivating and rewarding certain key
employees, officers, directors and consultants of the Company and its
Affiliates, and promoting the creation of long-term value for stockholders of
the Company by closely aligning the interests of such individuals with those of
such stockholders.  The Plan authorizes the award of Stock-based incentives to
Eligible Persons to encourage such persons to expend their maximum efforts in
the creation of stockholder value.

 

(b)           Original Effective Date.  The Plan was initially adopted by the
Board on June 22, 2007 and effective as of the date upon which the Company
commenced its initial public offering pursuant to an effective registration
statement, which was June 28, 2007.

 

(c)           Restatement Effective Date.  The Plan was previously amended and
restated as of May 12, 2011 and this amendment and restatement shall be
effective as of November 30, 2011.

 

2.           Definitions.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a)           “Affiliate” means, with respect to any entity, any other entity
that, directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such entity.

 

(b)           “Award” means any Option, Restricted Stock or other Stock-based
award granted under the Plan.

 

(c)           “Award Agreement” means an agreement between the Company and a
Participant, including an Option Agreement or Restricted Stock Agreement,
setting forth the terms and conditions applicable to an Award granted to the
Participant under this Plan.  The Award Agreement may be in such form as the
Committee shall determine, including a master agreement with respect to all or
any types of Awards supplemented by an Award notice issued by the Company.

 

(d)           “Board” means the Board of Directors of the Company.

 

(e)           “Cause” means, in the absence of any employment agreement between
a Participant and the Employer otherwise defining Cause, (i) fraud or
embezzlement on the part of Participant in the course of his or her employment
or services, (ii) personal dishonesty or acts of gross negligence or gross
misconduct, which, in each case, is demonstrably and materially injurious to the
Company or any of its Affiliates (iii) a Participant’s intentional engagement in

 

--------------------------------------------------------------------------------


 

conduct that is materially injurious to the Company or any of its Affiliates,
(iv) a Participant’s conviction by a court of competent jurisdiction of, or
pleading “guilty” or “no contest” to, (x) a felony or (y) any other criminal
charge (other than minor traffic violations) which could reasonably be expected
to have a material adverse impact on the reputation or business of the Company
or any of its Affiliates; (v) public or consistent drunkenness by a Participant
or his or her illegal use of narcotics which is, or could reasonably be expected
to become, materially injurious to the reputation or business of the Company or
any of its Affiliates or which impairs, or could reasonably be expected to
impair, the performance of a Participant’s duties to the Company or any of its
Affiliates; or (vi) willful failure by a Participant to follow the lawful
directions of a superior officer or the Board, unless such failure did not occur
in bad faith and is cured promptly after written notice of such failure is given
to the Participant by such superior officer or the Board, or such direction
otherwise constitutes Good Reason.  In the event there is an employment
agreement between a Participant and the Employer defining Cause, “Cause” shall
have the meaning provided in such agreement.

 

(f)                                    “Change in Control” means:

 

(i)            a change in ownership or control of the Company effected through
a transaction or series of transactions (other than an offering of Stock to the
general public through a registration statement filed with the Securities and
Exchange Commission) whereby any “person” or related “group” of “persons” (as
such terms are used in Sections 13(d) and l4(d)(2) of the Exchange Act), other
than the Company or any of its Affiliates, or an employee benefit plan
maintained by the Company or any of its Affiliates, directly or indirectly
acquires “beneficial ownership” (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than fifty percent
(50%) of the total combined voting power of the Company’s securities outstanding
immediately after such acquisition;

 

(ii)           the date upon which individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”), cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or

 

(iii)          the sale or disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Company to any
“person” or “group” (as such terms are defined in Sections l3(d)(3) and
14(d)(2) of the Exchange Act) other than the Company’s Affiliates.

 

(g)                                 “Code” means the Internal Revenue Code of
1986, as amended from time to time, including regulations thereunder and
successor provisions and regulations thereto.

 

2

--------------------------------------------------------------------------------


 

(h)           “Committee” means the Board or such other committee appointed by
the Board consisting of two or more individuals.

 

(i)            “Company” means Polypore International, Inc., a Delaware
corporation.

 

(j)            “Covered Employee” means an individual who is considered a
“covered employee” within the meaning of Section 162(m) of the Code.

 

(k)           “Disability” means, in the absence of any employment agreement
between a Participant and the Employer otherwise defining Disability, the
permanent and total disability of a person within the meaning of
Section 22(e)(3) of the Code.  In the event there is an employment agreement
between a Participant and the Employer defining Disability, “Disability” shall
have the meaning provided in such agreement.

 

(l)            “Effective Date” means the date upon which the Company commenced
an initial public offering pursuant to an effective registration statement.

 

(m)          “Eligible Person” means (i) each employee of the Company or of any
of its Affiliates, including each such person who may also be a director of the
Company and/or its Affiliates; (ii) each non-employee director of the Company
and/or its Affiliates; (iii) each other person who provides substantial services
to the Company and/or its Affiliates and who is designated as eligible by the
Committee; and (iv) any person who has been offered employment by the Company or
its Affiliates; provided, that such prospective employee may not receive any
payment or exercise any right relating to an Award until such person has
commenced employment with the Company or its Affiliates.  An employee on an
approved leave of absence may be considered as still in the employ of the
Company or its Affiliates for purposes of eligibility for participation in the
Plan.

 

(n)           “Employer” means either the Company or an Affiliate of the Company
that the Participant (determined without regard to any transfer of an Award) is
principally employed by or provides services to, as applicable.

 

(o)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.

 

(p)           “Expiration Date” means the date upon which the term of an Option
expires, as determined under Section 6(b) hereof.

 

(q)           “Fair Market Value” means, as of any date when the Stock is listed
on one or more national securities exchanges, the closing price reported on the
principal national securities exchange on which such Stock is listed and traded
on the date of determination.  If the Stock is not listed on an exchange, or
representative quotes are not otherwise available, the Fair Market Value shall
mean the amount determined by the Board in good faith to be the fair market
value per share of Stock.

 

(r)            “Option” means a conditional right, granted to a Participant
under Section 6 hereof, to purchase Stock at a specified price during specified
time periods.  Options under the

 

3

--------------------------------------------------------------------------------


 

Plan are not intended to qualify as “incentive stock options” meeting the
requirements of Section 422 of the Code.

 

(s)                                  “Option Agreement” means a written
agreement between the Company and a Participant evidencing the terms and
conditions of an individual Option grant.

 

(t)                                    “Participant” means an Eligible Person
who has been granted an Award under the Plan, or if applicable, such other
person or entity who holds an Award.

 

(u)                                 “Performance Award” means an Award granted
under Section 9, which is subject to the attainment of one or more Performance
Goals during a Performance Period, as established by the Committee in its
discretion.

 

(v)                                 “Performance Goals” means the criteria and
objectives designated by the Committee that must be met during the Performance
Period as a condition of the Participant’s receipt of a Performance Award, as
described in Section 9(c) hereof.

 

(w)                               “Performance Period” means the period
designated by the Committee during which the Performance Goals with respect to a
Performance Award shall be measured.

 

(x)                                   “Plan” means this Polypore
International, Inc. 2007 Stock Incentive Plan, as amended from time to time.

 

(y)                                 “Qualified Member” means a member of the
Committee who is a “Non-Employee Director” within the meaning of Rule 16b-3
under the Exchange Act and an “outside director” within the meaning of
Regulation 1.162-27(e) under Section 162(m) of the Code.

 

(z)                                   “Restricted Stock” means Stock granted to
a Participant under Section 7 hereof that is subject to certain restrictions and
to a risk of forfeiture.

 

(aa)                            “Restricted Stock Agreement” means a written
agreement between the Company and a Participant evidencing the terms and
conditions of an individual Restricted Stock grant.

 

(bb)                          “Securities Act” means the Securities Act of 1933,
as amended from time to time, including rules thereunder and successor
provisions and rules thereto.

 

(cc)                            “Stock” means the Company’s Common Stock, par
value $0.01 per share, and such other securities as may be substituted for such
stock pursuant to Section 10 hereof.

 

3.           Administration.

 

(a)           Authority of the Committee.  Except as otherwise provided below,
the Plan shall be administered by the Committee.  The Committee shall have full
and final authority, in each case subject to and consistent with the provisions
of the Plan, to (i) select Eligible Persons to become Participants; (ii) grant
Awards; (iii) determine the type, number of shares of Stock subject to, and
other terms and conditions of, and all other matters relating to, Awards;
(iv) prescribe Award Agreements (which need not be identical for each
Participant) and rules and

 

4

--------------------------------------------------------------------------------


 

regulations for the administration of the Plan; (v) construe and interpret the
Plan and Award Agreements and correct defects, supply omissions, or reconcile
inconsistencies therein; (vi) suspend the right to exercise Awards during any
period that the Committee deems appropriate to comply with applicable securities
laws, and thereafter extend the exercise period of an Award by an equivalent
period of time; and (vii) make all other decisions and determinations as the
Committee may deem necessary or advisable for the administration of the Plan. 
The foregoing notwithstanding, the Board shall perform the functions of the
Committee for purposes of granting Awards under the Plan to non-employee
directors.  In any case in which the Board is performing a function of the
Committee under the Plan, each reference to the Committee herein shall be deemed
to refer to the Board, except where the context otherwise requires.  Any action
of the Committee shall be final, conclusive and binding on all persons,
including, without limitation, the Company, its Affiliates, Eligible Persons,
Participants and beneficiaries of Participants.

 

(b)           Manner of Exercise of Committee Authority.  At any time that a
member of the Committee is not a Qualified Member, (i) any action of the
Committee relating to an Award intended by the Committee to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code may be taken by a subcommittee, designated by the Committee or the Board,
composed solely of two or more Qualified Members (a “Qualifying Committee”) and
(ii) any action relating to an Award granted or to be granted to a Participant
who is then subject to Section 16 of the Exchange Act in respect of the Company
may be taken either by such a Qualifying Committee, or by the Committee but with
each such member who is not a Qualified Member abstaining or recusing himself or
herself from such action; provided, that upon such abstention or recusal, the
Committee remains composed of two or more Qualified Members.  Any action
authorized by such a Qualifying Committee or by the Committee upon the
abstention or recusal of such non-Qualified Member(s) shall be deemed to be the
action of the Committee for purposes of the Plan.  The express grant of any
specific power to the Committee, and the taking of any action by the Committee,
shall not be construed as limiting any power or authority of the Committee.

 

(c)           Delegation.  To the extent permitted by applicable law, the
Committee may delegate to officers or employees of the Company or any of its
Affiliates, or committees thereof, the authority, subject to such terms as the
Committee shall determine, to perform such functions, including but not limited
to administrative functions, as the Committee may determine appropriate.  The
Committee may appoint agents to assist it in administering the Plan. 
Notwithstanding the foregoing or any other provision of the Plan to the
contrary, any Award granted under the Plan to any person or entity who is not an
employee of the Company or any of its Affiliates shall be expressly approved by
the Committee.

 

(d)           Section 409A.  The Committee shall take into account compliance
with Section 409A of the Code in connection with any grant of an Award under the
Plan, to the extent applicable.

 

4.           Shares Available Under the Plan.

 

(a)           Number of Shares Available for Delivery.  Subject to adjustment as
provided in Section 10 hereof, the total number of shares of Stock reserved and
available for

 

5

--------------------------------------------------------------------------------


 

delivery in connection with Awards under the Plan shall be 4,751,963.  Shares of
Stock delivered under the Plan shall consist of authorized and unissued shares
or previously issued shares of Stock reacquired by the Company on the open
market or by private purchase.

 

(b)           Share Counting Rules.  The Committee may adopt reasonable counting
procedures to ensure appropriate counting, avoid double counting (as, for
example, in the case of tandem or substitute awards) and make adjustments if the
number of shares of Stock actually delivered differs from the number of shares
previously counted in connection with an Award.  To the extent that an Award
expires or is canceled, forfeited, settled in cash or otherwise terminated
without a delivery to the Participant of the full number of shares to which the
Award related, the undelivered shares will again be available for grant.  Shares
withheld in payment of the exercise price or taxes relating to an Award and
shares equal to the number surrendered in payment of any exercise price or taxes
relating to an Award shall not be again available for Awards under the Plan.

 

(c)           Individual Limitations.  Notwithstanding anything to the contrary
herein, during any time that the Company is subject to Section 162(m) of the
Code:  (i) the maximum number of shares of Stock with respect to which Options
and stock appreciation rights (to the extent granted as an Award under the Plan)
may be granted to any individual in any one calendar year shall not exceed
1,000,000, (ii) the maximum number of shares of Stock with respect to which
Awards (other than Options or stock appreciation rights) consisting of or
covering shares of Stock (whether such Awards may be settled in shares of Stock
and/or cash) may be granted to any individual in any one calendar year shall not
exceed 1,000,000, and (iii) the maximum cash payment that may be made to any
individual in any one calendar year pursuant to any cash-based Performance Award
shall not exceed $3,000,000.  The share limitations in this Section 4(c) shall
be subject to adjustment pursuant to Section 10 to the extent such adjustment
will not affect the status of any Award intended to qualify as performance-based
compensation under Section 162(m) of the Code.

 

5.           Vesting.

 

The Committee shall determine the time or times at which an Award will vest,
become exercisable or the restrictions thereon shall lapse and the terms on
which an Award requiring exercise will become and remain exercisable, provided,
however, that except as otherwise provided herein, (a) for Awards to employees
and non-employee directors of the Employer that vest (or for which the
restrictions lapse, as applicable) based on the lapse of time or otherwise
without being subject to attainment of one or more performance goals, the period
over which the Award shall vest (or the restrictions shall lapse, as applicable)
shall not be less than three (3) years from the date of grant; and (b) for
Awards to employees and non-employee directors of the Employer that are
contingent on the achievement of one or more performance goals (including
Performance Awards), the Award shall not vest (or the restrictions shall not
lapse) in less than one (1) year.  Notwithstanding the foregoing, the Committee
may provide at the time of grant of an Award or thereafter for accelerated
vesting (or lapse of restrictions) in connection with the Participant’s death,
Disability, a Change in Control, changes in applicable laws, or, subject to the
minimum vesting periods above, at any other time. Notwithstanding anything
herein to the contrary, up to a maximum of ten percent (10%) of the aggregate
shares of Stock authorized for issuance under Section 4(a) of the Plan (as
subject to adjustment in

 

6

--------------------------------------------------------------------------------


 

accordance with Section 10 of the Plan) may be subject to Awards that do not
satisfy the minimum vesting periods and/or that provide for acceleration upon
other circumstances.

 

6.           Options.

 

(a)           General.  Options may be granted to Eligible Persons in such form
and having such terms and conditions as the Committee shall deem appropriate. 
The provisions of separate Options shall be set forth in an Option Agreement,
which agreements need not be identical.

 

(b)           Term.   The term of each Option shall be set by the Committee at
the time of grant; provided, however, that no Option granted hereunder shall be
exercisable after the expiration of ten (10) years from the date it was granted.

 

(c)           Exercise Price.  The exercise price per share of Stock covered by
an Option shall be set by the Committee at the time of grant, provided that the
exercise price may not be less than the Fair Market Value per share of Stock on
the date of grant, except in the case of substitute awards granted upon
assumption of, or in substitution for, outstanding awards previously granted by
another entity in connection with a corporation transaction such as a merger,
consolidation or acquisition of stock or property to the extent permitted by
applicable law.

 

(d)           Payment for Stock.  Payment for shares of Stock acquired pursuant
to Options granted hereunder shall be made in full, upon exercise of the
Options: (i) in immediately available funds in United States dollars, or by
certified or bank cashier’s check; (ii) by delivery of a notice of “net
exercise” to the Company, pursuant to which the Participant shall receive the
number of shares of Stock underlying the Options so exercised reduced by the
number of shares of Stock equal to the aggregate exercise price of the Options
divided by the Fair Market Value on the date of exercise; (iii) by delivery of
shares of Stock having a value equal to the exercise price; or (iv) by any other
means approved by the Committee.  Anything herein to the contrary
notwithstanding, if the Committee determines that any form of payment available
hereunder would be in violation of Section 402 of the Sarbanes-Oxley Act of
2002, such form of payment shall not be available.

 

(e)           Vesting.  Subject to Section 5, Options shall vest and become
exercisable in such manner, on such date or dates, or upon the achievement of
performance or other conditions, in each case, as may be determined by the
Committee and set forth in the Option Agreement.   Unless otherwise specifically
determined by the Committee, the vesting of an Option shall occur only while the
Participant is employed or rendering services to the Employer, and all vesting
shall cease upon a Participant’s termination of employment or services with the
Employer for any reason.  If an Option is exercisable in installments, such
installments or portions thereof which become exercisable shall remain
exercisable until the Option expires.

 

(f)            Transferability of Options.  An Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Participant only by the Participant. 
Notwithstanding the foregoing, Options shall be transferable to the extent
provided in the Option Agreement or otherwise determined by the Committee.

 

7

--------------------------------------------------------------------------------


 

(g)                                 Termination of Employment or Service. 
Except as may otherwise be provided by the Committee in the Option Agreement or
as otherwise determined by the Committee:

 

(i)            If prior to the Expiration Date, a Participant’s employment or
service, as applicable, with the Employer terminates for any reason other than
(A) by the Employer for Cause, or (B) by reason of the Participant’s death or
Disability, (1) all vesting with respect to the Options shall cease, (2) any
unvested Options shall expire as of the date of such termination, and (3) any
vested Options shall remain exercisable until the earlier of the Expiration Date
or the date that is ninety (90) days after the date of such termination.

 

(ii)           If prior to the Expiration Date, a Participant’s employment or
service, as applicable, with the Employer terminates by reason of such
Participant’s death or Disability, (A) all vesting with respect to the Options
shall cease, (B) any unvested Options shall expire as of the date of such
termination, and (C) any vested Options shall expire on the earlier of the
Expiration Date or the date that is twelve (12) months after the date of such
termination due to death or Disability of the Participant.  In the event of a
Participant’s death, the Options shall remain exercisable by the person or
persons to whom a Participant’s rights under the Options pass by will or the
applicable laws of descent and distribution until its expiration, but only to
the extent the Options were vested by such Participant at the time of such
termination due to death.

 

(iii)          If prior to the Expiration Date, a Participant’s employment or
service, as applicable, with the Employer is terminated by the Employer for
Cause, all Options (whether or not vested) shall immediately expire as of the
date of such termination.

 

Notwithstanding the foregoing, any outstanding Options held by a Participant
whose employment or service, as applicable, with the Employer terminates by
reason of such Participant’s termination by the Employer without Cause or
retirement may become or remain exercisable on such terms and conditions
provided by the Committee.

 

7.           Restricted Stock.

 

(a)           General.  Restricted Stock granted hereunder shall be in such form
and shall contain such terms and conditions as the Committee shall deem
appropriate.  The terms and conditions of each Restricted Stock grant shall be
evidenced by a Restricted Stock Agreement, which agreements need not be
identical.  Subject to the restrictions set forth in Section 7(b), except as
otherwise set forth in the applicable Restricted Stock Agreement, the
Participant shall generally have the rights and privileges of a stockholder as
to such Restricted Stock, including the right to vote such Restricted Stock. 
Unless otherwise set forth in a Participant’s Restricted Stock Agreement, cash
dividends and stock dividends, if any, with respect to the Restricted Stock
shall be withheld by the Company for the Participant’s account, and shall be
subject to forfeiture to the same degree as the shares of Restricted Stock to
which such dividends relate.  Except as otherwise determined by the Committee,
no interest will accrue or be paid on the amount of any cash dividends withheld.

 

8

--------------------------------------------------------------------------------


 

(b)           Restrictions on Transfer.  In addition to any other restrictions
set forth in a Participant’s Restricted Stock Agreement, until such time that
the Restricted Stock has vested pursuant to the terms of the Restricted Stock
Agreement, the Participant shall not be permitted to sell, transfer, pledge, or
otherwise encumber the Restricted Stock.  Notwithstanding anything contained
herein to the contrary, the Committee shall have the authority to remove any or
all of the restrictions on the Restricted Stock subject to Section 5.

 

(c)           Certificates.  Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine.  If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.  Notwithstanding the
foregoing, the Committee may determine, in its sole discretion, that the
Restricted Stock shall be held in book entry form rather than delivered to the
Participant pending the release of the applicable restrictions.

 

(d)           Termination of Employment or Service.  Except as may otherwise be
provided by the Committee in the Restricted Stock Agreement or as otherwise
determined by the Committee, if, prior to the time that the Restricted Stock has
vested, a Participant’s employment or service, as applicable, terminates for any
reason, (i) all vesting with respect to the Restricted Stock shall cease, and
(ii) as soon as practicable following such termination, the Company shall
repurchase from the Participant, and the Participant shall sell, any unvested
shares of Restricted Stock at a purchase price equal to the original purchase
price paid for the Restricted Stock, or if the original purchase price is equal
to $0, such unvested shares of Restricted Stock shall be forfeited by the
Participant to the Company for no consideration as of the date of such
termination.

 

8.           Other Stock-Based Awards.

 

The Committee is authorized, subject to limitations under applicable law, to
grant to Participants such other Awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, Stock, as deemed by the Committee to be consistent with the purposes of the
Plan.  Subject to Section 5, such Awards may be granted to Eligible Persons in
such form and having such terms and conditions as the Committee shall deem
appropriate.  The provisions of each other Stock-based Award shall be evidenced
by an Award Agreement, which agreements need not be identical.  To the extent
that such an Award is intended to be a stock appreciation right that qualifies
as “performance-based compensation” within the meaning of Section 162(m) of the
Code, the applicable exercise price or grant value with respect to the stock
appreciation right shall not be less than the Fair Market Value on the date of
grant of the shares of Stock to which the stock appreciation right pertains.

 

9.           Performance Awards.

 

(a)           Performance Awards.  Subject to the terms of the Plan (including
the limits in Section 4(c)), the Committee may designate an Award of Restricted
Stock or other Stock-based award as a Performance Award based upon a
determination that the Participant is or

 

9

--------------------------------------------------------------------------------


 

may become a Covered Employee and the Committee wishes such Awards to qualify
for the exemption from the limitation on deductibility imposed by
Section 162(m) of the Code.  Performance Awards shall be contingent upon the
attainment of one or more Performance Goals. The provisions of this Section 9
shall control to the extent inconsistent with Sections 7 and 8 and such
Performance Awards shall be subject to the terms and conditions set forth below.

 

(b)           Award Agreement.  Each grant of a Performance Award shall be
evidenced by an Award Agreement in such form as the Committee shall determine. 
The Award Agreement shall specify the number of shares of Stock to which the
Performance Award pertains (if applicable), the Performance Goals applicable to
such Performance Award, the length of the Performance Period, and such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine.

 

(c)           Performance Goals.  The Committee shall establish one or more
Performance Goals for the Participant that are objectively determinable (i.e.,
such that a third party with knowledge of the relevant facts could determine
whether the goals have been met).  Such Performance Goals must be established in
writing by the Committee within ninety (90) days after the beginning of the
Performance Period (or, if earlier, by the date on which twenty-five percent
(25%) of the Performance Period has elapsed) or within such other time period
prescribed by Section 162(m) of the Code, provided, that achievement of the
Performance Goals must be substantially uncertain at the time they are
established.  Such Performance Goals shall be based on one or more of the
following, as determined in the sole discretion of the Committee:  stock price;
market share; earnings per share (basic or diluted); net income; pre-tax
operating income; earnings (including after-tax earnings or earnings before or
after any one or more of interest, taxes, depreciation, and amortization);
profits (including gross or net profits, after-tax profits or pre-tax profits);
revenues; financial return ratios; total stockholder return; enterprise value;
cash flow measures (including operating cash flow, free cash flow, and cash flow
return on investment); cash position; return on equity; return on investment;
return on assets (gross or net); return on capital; sales; expense measures
(including levels of operating expense and expense reduction levels); debt
levels (including borrowing capacity); debt to equity ratio; debt to
capitalization ratio; consummation of debt offerings; reduction of debt; debt
rating; consummation of equity offerings; contractual compliance (including
obtaining waivers of non-compliance or amendments of contractual covenants);
measures of customer satisfaction; growth in assets, sales, or market share;
gross or operating margins; or strategic business objectives based on meeting
specified revenue goals, market penetration goals, geographical business
expansion goals, cost targets or goals relating to acquisitions or
divestitures.  Performance Goals may be based on the performance of the Company
and/or its Affiliates, based on one or more Affiliates, divisions, business
units or subsidiaries, or based on any combination of the foregoing. 
Performance Goals also may be expressed by reference to the Participant’s
individual performance with respect to any of the foregoing criteria.  The
Committee may adjust or modify Performance Goals for a Performance Period if the
Company is involved in a merger, acquisition or divestiture transaction that has
any material effect on the Performance Goals established at the time of grant
only to the extent that such adjustment or modification would not affect the
status of any Performance Award intended to qualify as performance-based
compensation under Section 162(m) of the Code.

 

10

--------------------------------------------------------------------------------

 

Performance Goals may be expressed in such form as the Committee shall
determine, including either in absolute or relative terms (including, but not by
way of limitation, by comparison to a pre-established target, to previous years
or to other companies or other external measures, including peer companies or an
index), in percentages, in terms of growth over time or otherwise, provided that
the Performance Goals meet the requirements hereunder.  Performance Goals need
not be based upon an increase or positive result under one of the above criteria
and could include, for example, maintaining the status quo or the limitation of
economic losses (measured in such case by reference to the specific criteria). 
When establishing the Performance Goals, the Committee may specify that the
Performance Goals shall be determined either before or after taxes and shall be
adjusted to exclude items such as (i) asset write-downs or impairment charges;
(ii) the effect of unusual or extraordinary charges or income items or other
events, including acquisitions or dispositions of businesses or assets,
restructurings, discontinued operations, reductions in force,
refinancing/restructuring of short term and/or long term debt, or other
extraordinary non-recurring items as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year or quarterly
report for the applicable quarter; (iii) the effect of currency fluctuations or
foreign exchange rates; (iv) litigation or claim expenses, judgments or
settlements; or (v) changes in accounting principles or tax laws or other laws
or provisions affecting reported results.  The Performance Goals established by
the Committee may be (but need not be) particular to a Participant and/or
different each Performance Period.

 

The Committee also may establish subjective Performance Goals for Participants,
but the subjective Performance Goals may be used only to reduce, and not
increase, the Performance Award otherwise payable under the Plan.  The Committee
can establish other performance measures for Awards granted to Participants that
are not intended to qualify under the performance-based compensation provisions
of Section 162(m) of the Code.

 

(d)           Payment.  Prior to the vesting, settlement, payment or delivery,
as the case may be, of a Performance Award, the Committee shall certify in
writing the extent to which the applicable Performance Goals and any other
material terms of the Performance Award have been achieved or exceeded for the
applicable Performance Period.  Notwithstanding the satisfaction of any
Performance Goals, the Committee may, in its discretion, reduce the number of
shares or amount paid under a Performance Award based on such criteria as it
determines (including, but not limited to, individual merit).  In no event may
the Committee waive achievement of the Performance Goal requirements for a
Covered Employee except to the extent any such waiver would comply with the
rules for “performance-based compensation” under Section 162(m) of the Code.

 

(e)           Code Section 162(m).  The Committee shall have the power to impose
such other restrictions on Performance Awards as it may deem necessary or
appropriate to ensure that such Performance Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.  Nothing contained in the Plan shall be construed to limit the authority
of the Company or the Committee to adopt other compensation arrangements,
including an arrangement not intended to be performance-based compensation under
Section 162(m) of the Code.

 

11

--------------------------------------------------------------------------------


 

10.          Adjustment for Recapitalization, Merger, etc.

 

(a)           Capitalization Adjustments.  The aggregate number of shares of
Stock that may be granted or purchased pursuant to Awards (as set forth in
Section 4 hereof), the number of shares of Stock covered by each outstanding
Award, and the price per share thereof in each such Award shall be equitably and
proportionally adjusted or substituted, as determined by the Committee, as to
the number, price or kind of a share of Stock or other consideration subject to
such Awards (i) in the event of changes in the outstanding Stock or in the
capital structure of the Company by reason of stock splits, reverse stock
splits, recapitalizations, reorganizations, mergers, consolidations,
combinations, exchanges, or other relevant changes in capitalization occurring
after the date of grant of any such Award (including any Corporate Event (as
defined below)); (ii) in connection with any extraordinary dividend declared and
paid in respect of shares of Stock, whether payable in the form of cash, stock
or any other form of consideration; or (iii) in the event of any change in
applicable laws or any change in circumstances which results in or would result
in any substantial dilution or enlargement of the rights granted to, or
available for, Participants in the Plan.

 

(b)           Corporate Events.  Notwithstanding the foregoing, except as may
otherwise be provided in an Award Agreement, in the event of (i) a merger or
consolidation involving the Company in which the Company is not the surviving
corporation; (ii) a merger or consolidation involving the Company in which the
Company is the surviving corporation but the holders of shares of Stock receive
securities of another corporation and/or other property, including cash; (iii) a
Change in Control; or (iv) the reorganization or liquidation of the Company
(each of (i), (ii), (iii) or (iv), a “Corporate Event”), in lieu of providing
the adjustment set forth in subsection (a) above, the Committee may, in its
discretion, cancel any or all vested and/or unvested Awards as of the
consummation of such Corporate Event, and provide that holders of Awards so
cancelled will receive a payment in respect of cancellation of their Awards
based on the amount of the per share consideration being paid for the Stock in
connection with such Corporate Event, less, in the case of Options and other
Awards subject to exercise, the applicable exercise price; provided, however,
that holders of (A) Options shall only be entitled to consideration in respect
of cancellation of such Awards if the per share consideration less the
applicable exercise price is greater than zero, and (B) “performance vested”
Awards shall only be entitled to consideration in respect of cancellation of
such Awards to the extent that applicable performance criteria are achieved
prior to or as a result of such Corporate Event, and shall not otherwise be
entitled to payment in consideration of cancelled unvested Awards.  Payments to
holders pursuant to the preceding sentence shall be made in cash, or, in the
sole discretion of the Committee, in the form of such other consideration
necessary for a holder of an Award to receive property, cash or securities (or a
combination thereof) as such holder would have been entitled to receive upon the
occurrence of the transaction if the holder had been, immediately prior to such
transaction, the holder of the number of shares of Stock covered by the Award at
such time (less any applicable exercise price).

 

(c)           Fractional Shares.  Any such adjustment may provide for the
elimination of any fractional share which might otherwise become subject to an
Award.

 

11.          Forfeiture and Clawback Events.

 

(a)           An Award Agreement may provide that, notwithstanding any other
provision of this Plan to the contrary, upon the occurrence of certain events
(including, but not

 

12

--------------------------------------------------------------------------------


 

limited to, termination of employment or service for Cause, breach of
confidentiality or other restrictive covenants that apply to the Participant,
engaging in competition against the Company, or other conduct or activity by the
Participant that is detrimental to the business or reputation of the Company),
whether during or after termination, in addition to any forfeitures due to a
vesting schedule or termination of employment or service and any other penalties
or restrictions that may apply under any employment agreement, state law, or
otherwise, the Participant’s rights and benefits with respect to an Award will
be subject to reduction, forfeiture or recoupment, including without limitation,
that the Participant will forfeit and/or the Company will reduce or recoup:

 

(i)            any and all Awards granted to the Participant under the Plan,
including Awards that have become vested and exercisable; and/or

 

(ii)           the profit the Participant has realized on the exercise of any
Options, as specified in an Award Agreement.

 

(b)           All Awards granted under the Plan are also subject to the terms
and conditions of any policy regarding clawbacks, forfeitures, or recoupments
adopted by the Company.

 

12.          Use of Proceeds.

 

The proceeds received from the sale of Stock pursuant to the Plan shall be used
for general corporate purposes.

 

13.          Rights and Privileges as a Stockholder.

 

Except as otherwise specifically provided in the Plan, no person shall be
entitled to the rights and privileges of stock ownership in respect of shares of
Stock which are subject to Awards hereunder until such shares have been issued
to that person.

 

14.          Employment or Service Rights.

 

No individual shall have any claim or right to be granted an Award under the
Plan or, having been selected for the grant of an Award, to be selected for a
grant of any other Award.  Neither the Plan nor any action taken hereunder shall
be construed as giving any individual any right to be retained in the employ or
service of the Company or an Affiliate of the Company.

 

15.          Compliance With Laws.

 

The obligation of the Company to deliver Stock upon vesting and/or exercise of
any Award shall be subject to all applicable laws, rules, and regulations, and
to such approvals by governmental agencies as may be required.  Notwithstanding
any terms or conditions of any Award to the contrary, the Company shall be under
no obligation to offer to sell or to sell and shall be prohibited from offering
to sell or selling any shares of Stock pursuant to an Award unless such shares
have been properly registered for sale pursuant to the Securities Act with the
Securities and Exchange Commission or unless the Company has received an opinion
of counsel, satisfactory to the Company, that such shares may be offered or sold
without such registration

 

13

--------------------------------------------------------------------------------


 

pursuant to an available exemption therefrom and the terms and conditions of
such exemption have been fully complied with.  The Company shall be under no
obligation to register for sale or resale under the Securities Act any of the
shares of Stock to be offered or sold under the Plan or any shares of Stock
issued upon exercise or settlement of Awards.  If the shares of Stock offered
for sale or sold under the Plan are offered or sold pursuant to an exemption
from registration under the Securities Act, the Company may restrict the
transfer of such shares and may legend the Stock certificates representing such
shares in such manner as it deems advisable to ensure the availability of any
such exemption.

 

16.          Withholding Obligations.

 

As a condition to the vesting and/or exercise of any Award, the Committee may
require that a Participant satisfy, through deduction or withholding from any
payment of any kind otherwise due to the Participant, or through such other
arrangements as are satisfactory to the Committee, the minimum amount of all
Federal, state and local income and other taxes of any kind required or
permitted to be withheld in connection with such vesting and/or exercise.  The
Committee, in its discretion, may permit shares of Stock to be used to satisfy
tax withholding requirements and such shares shall be valued at their Fair
Market Value as of the settlement date of the Award; provided, however, that the
aggregate Fair Market Value of the number of shares of Stock that may be used to
satisfy tax withholding requirements may not exceed the minimum statutorily
required withholding amount with respect to such Award.

 

17.          Amendment of the Plan or Awards.

 

(a)           Amendment of Plan.  The Board at any time, and from time to time,
may amend the Plan; provided, however, that any such amendment shall be subject
to stockholder approval to the extent that stockholder approval is necessary to
satisfy applicable requirements of the Code (including, but not limited to
Section 162(m) thereof), the requirements of any securities exchange or
quotation systems on which the Stock may be listed or quoted or any other
applicable law or regulation.

 

(b)           Amendment of Awards.  The Board or the Committee, at any time, and
from time to time, may amend the terms of any one or more Awards; provided,
however, that the rights under any Award shall not be impaired by any such
amendment unless the Participant consents in writing.  Notwithstanding the
foregoing, except in connection with a corporate transaction involving the
Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or stock appreciation rights or cancel outstanding Options
or stock appreciation rights in exchange for cash, other Awards or Options or
stock appreciation rights with an exercise price that is less than the exercise
price of the original Options or stock appreciation rights without stockholder
approval.

 

18.          Termination or Suspension of the Plan.

 

The Board may suspend or terminate the Plan at any time.  Unless sooner
terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the date the Plan was

 

14

--------------------------------------------------------------------------------


 

adopted by the Board.  No Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.

 

19.          Miscellaneous.

 

(a)           Participants Outside of the United States.  The Committee may
modify the terms of any Award under the Plan made to or held by a Participant
who is then a resident or primarily employed outside of the United States in any
manner deemed by the Committee to be necessary or appropriate in order that such
Award shall conform to laws, regulations and customs of the country in which the
Participant is then a resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad, shall be comparable to the value of such Award to a
Participant who is a resident or primarily employed in the United States.  An
Award may be modified under this Section 19(a) in a manner that is inconsistent
with the express terms of the Plan, so long as such modifications will not
contravene any applicable law or regulation or result in actual liability under
Section 16(b) of the Exchange Act for the Participant whose Award is modified.

 

(b)           No Liability of Committee Members.  No member of the Committee
shall be personally liable by reason of any contract or other instrument
executed by such member or on his or her behalf in his or her capacity as a
member of the Committee nor for any mistake of judgment made in good faith, and
the Company shall indemnify and hold harmless each member of the Committee and
each other employee, officer or director of the Company to whom any duty or
power relating to the administration or interpretation of the Plan may be
allocated or delegated, against any cost or expense (including counsel fees) or
liability (including any sum paid in settlement of a claim) arising out of any
act or omission to act in connection with the Plan unless arising out of such
person’s own fraud or willful bad faith; provided, however, that approval of the
Board shall be required for the payment of any amount in settlement of a claim
against any such person.  The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s certificate or articles of incorporation or
by-laws, each as may be amended from time to time, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

(c)           Payments Following Accidents or Illness.  If the Committee shall
find that any person to whom any amount is payable under the Plan is unable to
care for his or her affairs because of illness or accident, or is a minor, or
has died, then any payment due to such person or his or her estate (unless a
prior claim therefor has been made by a duly appointed legal representative)
may, if the Committee so directs the Company, be paid to his or her spouse,
child, relative, an institution maintaining or having custody of such person, or
any other person deemed by the Committee to be a proper recipient on behalf of
such person otherwise entitled to payment.  Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.

 

(d)           Compliance with Code Section 162(m).  It is generally intended
that the Plan comply fully with and meet all of the requirements of
Section 162(m) of the Code with respect to Options granted hereunder.  At all
times when the Committee determines that

 

15

--------------------------------------------------------------------------------


 

compliance with the performance-based compensation exception under
Section 162(m) of the Code is required or desired, all Performance Awards
granted under this Plan also shall comply with the requirements of
Section 162(m) of the Code, and the Plan must be resubmitted to the stockholders
of the Company as necessary to enable Options, stock appreciation rights and
Performance Awards to qualify as performance-based compensation thereunder
(which rules currently require that the stockholders reapprove the Plan no later
than the first stockholders meeting that occurs in the fifth year following the
year in which the stockholders previously approved the Plan).  In addition, in
the event that changes are made to Section 162(m) of the Code to permit greater
flexibility with respect to any Award or Awards under the Plan, the Committee
may make any adjustments it deems appropriate.  The Committee may, in its
discretion, determine that it is advisable to grant Awards that shall not
qualify as “performance-based compensation” and may grant Awards without
satisfying the requirements of Section 162(m) of the Code.

 

(e)           Compliance with Code Section 409A.  It is generally intended that
the Plan and all Awards hereunder either comply with or meet the requirements
for an exemption from Section 409A of the Code and the Plan shall be operated
and administered accordingly.  No Award (or modification thereof) shall provide
for a deferral of compensation (within the meaning of Section 409A of the Code)
that does not comply with Section 409A of the Code and the Award Agreement shall
incorporate the terms and conditions required by Section 409A of the Code,
unless the Committee, at the time of grant (or modification, as the case may
be), provides that the Award is not intended to comply with Section 409A of the
Code.  Notwithstanding anything in the Plan to the contrary, the Committee may
amend or vary the terms of Awards under the Plan in order to conform such terms
to the requirements of Section 409A of the Code.  To the extent an Award does
not provide for a deferral of compensation (within the meaning of Section 409A
of the Code), but may be deferred under a nonqualified deferred compensation
plan established by the Company, the terms of such nonqualified deferred
compensation plan shall govern such deferral, and to the extent necessary, are
incorporated herein by reference.  Notwithstanding any other provisions of the
Plan or any Award Agreement, the Company does not guarantee to any Participant
(or any other person with an interest in an Award) that the Plan or any Award
hereunder complies with or is exempt from Section 409A of the Code, and shall
not have any liability to or indemnify or hold harmless any individual with
respect to any tax consequences that arise from any such failure to comply with
or meet an exemption under Section 409A of the Code.

 

(f)            Governing Law.  The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware without reference to
the principles of conflicts of laws thereof.

 

(g)           Funding.  No provision of the Plan shall require the Company, for
the purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes.  Participants
shall have no rights under the Plan other than as unsecured general creditors of
the Company, except that insofar as they may have become entitled to payment of
additional

 

16

--------------------------------------------------------------------------------


 

compensation by performance of services, they shall have the same rights as
other employees under general law.

 

(h)           Reliance on Reports.  Each member of the Committee and each member
of the Board shall be fully justified in relying, acting or failing to act, and
shall not be liable for having so relied, acted or failed to act in good faith,
upon any report made by the independent public accountant of the Company and its
Affiliates and upon any other information furnished in connection with the Plan
by any person or persons other than such member.

 

(i)            Titles and Headings.  The titles and headings of the sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

 

17

--------------------------------------------------------------------------------
